DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8-10,14, 16 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 1, the amended claim limitations “the first sub-portion and the second sub-portion is attached by a frame sealant in the groove; and2Application No.: 16/491,409Docket No.: P190785US00 the first sub-portion forms a layer on the first substrate, and the layer covers an area of the first substrate, and the area is wider than the light shield area” was not described in the original disclosure (includes Fig. 7). Fig.7 discloses the first sub-portion 311 comprises a frame sealant formed with a groove because of a groove is provided on the film layer (which is not first sub-portion) of the first substrate 10 as shown in fig.7, so that the first sub-portion and the second sub-portion is not attached by a frame sealant in the groove because the first sub-portion comprises a frame sealant already. In addition, “the first sub-portion (311) covers an area of the first substrate, and the area is not wider than the light shield area (05)” as shown in fig.7. Also, the film layer can not be a first sub-portion because the first frame supporting portion 31 formed only in a frame area of the display pane as shown in figs3a-3d.
Also, dependent Claims 2, 5, 8-10,14 and 16 are rejected by virtue of its dependency. 
Regarding claim 17, the amended claim limitations “a top part of the second sub-portion being placed in the groove with a frame sealant to attach the first sub-portion and the second sub-portion; and2Application No.: 16/491,409Docket No.: P190785US00 the first sub-portion forms a layer on the first substrate, and the layer covers an area of the first substrate, and the area is wider than the light shield area” was not described in the original disclosure (includes Fig. 7). Fig.7 discloses the first sub-portion 311 comprises a frame sealant formed with a groove the film layer (which is not first sub-portion) of the first substrate 10 as shown in fig.7, so that the first sub-portion and the second sub-portion is not attached by a frame sealant in the groove because the first sub-portion comprises a frame sealant already. In addition, “the first sub-portion (311) covers an area of the first substrate, and the area is not wider than the light shield area (05)” as shown in fig.7. Also, the film layer can not be a first sub-portion because the first frame supporting portion 31 formed only in a frame area of the display pane as shown in figs3a-3d.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8-10,14, 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations, “a frame supporting structure between the first substrate and the second substrate in a frame area of the display panel, the frame area of the display panel surrounding a display area of the display panel; wherein the frame supporting structure comprises a first frame supporting portion on at least one part of a circumference of the display area, and the first frame supporting portion comprises an elastic material, and an elastic recovery rate of the elastic material is are considered to be indefinite. The amended claim limitations “the first frame supporting portion comprises a first sub-portion and a second sub- portion that are stacked along a thickness direction of the display panel; and the second sub-portion comprises the elastic material; a height of the second sub-portion is higher than a height of the first sub-portion along the thickness direction of the display panel; a side of the first sub-portion facing the second sub-portion has a groove, and a side of the second sub-portion facing the first sub-portion is located within the groove; the first sub-portion and the second sub-portion is attached by a frame sealant in the groove; the display panel further includes a first spacer between the first substrate and the second substrate in a light shielding area, and the light shield area is between the frame area and the display area; and2Application No.: 16/491,409Docket No.: P190785US00 the first sub-portion forms a layer on the first substrate, and the layer covers an area of the first substrate, and the area is wider than appear to contradict the disclosure. All figures (includes figure 7) or original disclosure does not disclose the amended claim limitations in claim 1. Fig. 7 discloses the first sub-portion 311 comprises a frame sealant formed with a groove because of a groove is provided on the film layer (which is not first sub-portion) of the first substrate 10 as shown in fig.7, so that the first sub-portion and the second sub-portion is not attached by a frame sealant in the groove because the first sub-portion comprises a frame sealant already. In addition, “the first sub-portion (311) covers an area of the first substrate, and the area is not wider than the light shield area (05)” as shown in fig.7. Also, the film layer can not be a first sub-portion because the first frame supporting portion 31 formed only in a frame area of the display pane as shown in figs3a-3d. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “the first frame supporting portion comprises a first sub-portion and a second sub- portion that are stacked along a thickness direction of the display panel; and the second sub-portion comprises the elastic material; a height of the second sub-portion is higher than a height of the first sub-portion along the thickness direction of the display panel; a side of the first sub-portion facing the second sub-portion has a groove, and a side of the second sub-portion facing the first sub-portion is located within the groove; the first sub-portion comprises a frame sealant 
Also, dependent Claims 2, 5, 8-10,14 and 16 are rejected by virtue of its dependency. 
Regarding claim 17, the claim limitations, “forming a first substrate, the first substrate comprising a first sub-portion constituting a first frame supporting portion in a frame area of the display panel; forming a groove in the first sub-portion; forming a second substrate, the second substrate comprising a second sub-portion constituting the first frame supporting portion in the frame area of the display panel; the second sub-portion comprising the elastic material; and assembling the first substrate and the second substrate to form a cell, a top part of the second sub-portion being placed in the groove with a frame sealant to attach the first sub-portion and the second sub-portion; wherein the method further includes forming a first spacer in a light shielding area of the display panel and a second spacer in a display area of the display panel, the light shielding area being between the display area and the frame area; the second sub-portion, the first spacer, and the second spacer are formed by one patterning process; the first sub-portion forms a layer on the first substrate, and the layer covers an area of the first substrate, and the area is wider than the light shield area” are considered to be indefinite. The amended claim limitations “assembling the first substrate and the second substrate to form a cell, a top part of the second sub-portion being placed in the groove with a frame sealant to attach the first sub-portion and the second sub-portion; wherein the method further includes forming a first spacer in a light shielding area of the display panel and a second spacer in a display area of the display appear to contradict the disclosure. All figures (includes figure 7) or original disclosure does not disclose the amended claim limitations in claim 17. Fig. 7 discloses the first sub-portion 311 comprises a frame sealant formed with a groove because of a groove is provided on the film layer (which is not first sub-portion) of the first substrate 10 as shown in fig.7, so that the first sub-portion and the second sub-portion is not attached by a frame sealant in the groove because the first sub-portion comprises a frame sealant already. In addition, “the first sub-portion (311) covers an area of the first substrate, and the area is not wider than the light shield area (05)” as shown in fig.7. Also, the film layer can not be a first sub-portion because the first frame supporting portion 31 formed only in a frame area of the display pane as shown in figs3a-3d. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “assembling the first substrate and the second substrate to form a cell, a top part of the second sub-portion being placed in the groove, the first sub-portion comprises 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim limitations of claims 5 and 8-10 are failing to include all the limitations of claim 1, because they are belong to different embodiments from figure 7. The first sub-portion comprises a frame sealant with a groove in figure 7 which is different from other embodiments as claimed in claims 5 and 8-10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu US 2018/0052347 in view of Tang US 2016/0370631 and Jung US 2012/0194494.
Regarding claim 1, Yu discloses a display panel, in at least fig.2, comprising: a first substrate (100’); 
a second substrate (210) opposite the first substrate; and
a frame supporting structure (400 with 240) between the first substrate and the second substrate in a frame area (the area formed with 400 with 240) of the display panel, the frame area of the display panel surrounding a display area (the area with 172) of the display panel; 
wherein the frame supporting structure comprises a first frame supporting portion (400 with 240) on at least one part of a circumference of the display area, and the first 
the first frame supporting portion comprises a first sub-portion (400) and a second sub-portion (240) that are stacked along a thickness direction of the display panel (see fig.2); and 
the second sub-portion comprises the elastic material (para.58); 
a height of the second sub-portion is higher than a height of the first sub-portion along the thickness direction of the display panel (see fig.2);
the first sub-portion comprises a frame sealant (para.51);
the display panel further includes a first spacer (232).
Yu does not specifically disclose the elastic recovery rate of the elastic material is above about 80%. However, one of ordinary skill in the art would have been led to the elastic recovery rate of the elastic material is above about 80% through routine experimentation and optimization.  Applicant has not disclosed that the elastic recovery rate of the elastic material is above about 80% is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using the other range of the elastic recovery rate of the elastic material. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elastic recovery rate of the 
Moreover, Yu does not explicitly disclose a side of the first sub-portion facing the second sub-portion has a groove, and a side of the second sub-portion facing the first sub-portion is located within the groove; the display panel further includes a first spacer between the first substrate and the second substrate in a light shielding area, and the light shield area is between the frame area and the display area.
Tang discloses a display panel, in at least fig.2-8, a side of the first sub-portion (23) facing the second sub-portion (22) has a groove (230), and a side of the second sub-portion facing the first sub-portion is located within the groove (see figs.4a and 7) for the purpose of increasing the contacting area and an adhesive force between the first sub-portion and the second sub-portion and improving the stability of the display panel (para.38).
Jung discloses a display panel, in at least figs.10-12 and 4A, the display panel further includes a first spacer (P2) between the first substrate (110) and the second substrate (210) in a light shielding area (SPA2 or PA), the light shield area is between the frame area (SSA2 or SA) and the display area (SDA2 or DA) for the purpose of forming the alignment layer uniformly in the display area and the light shielding area and preventing the alignment layer from spreading into the frame area (para.153).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a side of the first sub-portion facing the second sub-portion has a groove, and a side of the second sub-portion facing the first sub-portion is located within the groove; the display panel further includes a first 
Regarding claim 2, Yu discloses the first frame supporting portion is located on all the circumference of the display area (see fig.2 and para.51).  
Regarding claim 14, Yu discloses a second spacer (231) between the first substrate and the second substrate in the display area; 
wherein the second sub-portion (240), the first spacer (232), and the second spacer (231) are made of a same material (para.58).  
Regarding claim 16, Yu discloses liquid crystals (300) between the first substrate and the second substrate and located in a region (see fig.2) surrounded by the frame area.  
Regarding claim 17, Yu discloses a method of forming a display panel, in at least fig.2, the method comprising: forming a first substrate (100, para.52), the first substrate comprising a first sub-portion (400) constituting a first frame supporting portion (400 with 240) in a frame area (the area formed with the first frame supporting portion) of the display panel;
forming a second substrate (200, para.51), the second substrate comprising a second sub-portion (240) constituting the first frame supporting portion in the frame area 
assembling the first substrate and the second substrate to form a cell (see fig.2), the first sub-portion comprises a frame sealant (para.58); 
wherein the method further includes forming a first spacer (232), and forming a second spacer (231) in a display area (the area with 172) of the display panel; the second sub-portion, the first spacer, and the second spacer are formed by one patterning process (para.58).
Yu does not explicitly disclose forming a groove in the first sub-portion, a top part of the second sub-portion being placed in the groove; forming the first spacer in a light shielding area of the display panel, the light shielding area being between the display area and the frame area. 
Tang discloses a method of forming a display panel, in at least fig.2-8, forming a groove (230) in the first sub-portion (23), a top part of the second sub-portion (22) being placed in the groove (see figs.4a and 7) for the purpose of increasing the contacting area and an adhesive force between the first sub-portion and the second sub-portion and improving the stability of the display panel (para.38).
Jung discloses a method of forming a display panel, in at least figs.10-12 and 4A, forming the first spacer (P2) in a light shielding area (SPA2 or PA) of the display panel, the light shielding area being between the display area (SDA2 or DA) and the frame area (SSA2 or SA) for the purpose of forming the alignment layer uniformly in the display area and the light shielding area and preventing the alignment layer from spreading into the frame area (para.153).
.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIA X PAN/           Primary Examiner, Art Unit 2871